 



Exhibit 10.36

AMENDED AND RESTATED
STOCK PLEDGE AGREEMENT

     FOR VALUE RECEIVED and in consideration of the loan, or other financial
accommodations now or hereafter made by Counsel Corporation (US), a Delaware
corporation (“Secured Party”), on the one hand, to Acceris Communications Inc.,
formerly known as I-Link Incorporated, a Florida corporation (“Pledgor”), on the
other hand, including specifically the loan to Pledgor of up to Nine Million
Seven Hundred Forty Three Thousand, Four Hundred Seventy Nine and 16/100ths
Dollars ($9,743,479.16) evidenced by the Promissory Note of Pledgor dated as of
October 1, 2003 (the “Note”) and to induce Secured Party to make such extensions
of credit or financial accommodations to Pledgor, Pledgor does hereby convey and
grant a security interest to Secured Party as of October 1, 2003 in accordance
with the terms set forth below in this Stock Pledge Agreement (the “Agreement”).
It is specifically understood and agreed that nothing in this Agreement shall
impair or hinder the rights of Foothill Capital Corporation (“Foothill”) as the
secured party pursuant to the Stock Pledge Agreement dated as of December 10,
2001 between CPT-1 Holdings, Inc. as pledgor and Foothill (the “Foothill
Pledge”).

     I. Definitions. When used in this agreement:

          A. “Collateral” shall mean the following personal property:

          All of the 291 shares of common stock, no par value, of WorldxChange
Corp., a Delaware corporation, issuable or issued to and subscribed for and
owned by the Pledgor (the “Shares”) and all distributions of property, whether
or not in cash, made to Pledgor on account of its interest in the
above-described property, including stock dividends as well as all other
property so distributed, together with all documents, instruments, and share
certificates of Pledgor relating to the above, and all other property of Pledgor
now or hereafter in the possession or control of Secured Party, and all proceeds
of the foregoing and all cash and additional securities or other property at any
time and from time to time receivable or otherwise distributable in respect of,
exchange for or as substitution for any and all of the foregoing.

          B. “Default” shall mean any of the following: (1) the occurrence or
existence of a “Default,” as that term is defined in the Loan Agreement or the
Note; (2) the sale, transfer or exchange, either directly or indirectly, of a
controlling stock interest of any Obligor, if such Obligor is a corporation;
(3) appointment of a receiver for the Collateral or for any property in which
any Obligor has an interest; or (4) seizure of the Collateral by any third
party.

          C. “Liabilities” shall mean all obligations of Pledgor hereunder,
under the Note, and any and all other obligations of Pledgor to Secured Party,
direct or indirect, however and whenever arising, created or evidenced, joint or
several, whether absolute, contingent or otherwise, original, renewed or
extended, whether originally to Secured Party or endorsed or assigned to Secured
Party, now or hereafter existing, or due or to become due, including, without
limitation, all principal, interest, costs and other indebtedness owed
thereunder.

1



--------------------------------------------------------------------------------



 



          D. “Loan Agreement” shall mean that Loan Agreement dated as of
October 1, 2003, as amended or modified from time to time, between Pledgor and
Secured Party.

          E. “Obligor” shall mean Pledgor and each other individual or entity
primarily or secondarily, directly or indirectly, liable on or directly or
indirectly securing any of the Liabilities.

     II. Grant of Security Interest. As security for the payment and performance
of the Note, Pledgor hereby grants to Secured Party a security interest in and
security title to the Collateral, all substitutions therefor and replacements
thereof and all proceeds thereof in any form. Unless and until there shall have
occurred a Default and such Default is continuing, Pledgor shall be entitled to
vote or consent with respect to the Collateral in any manner not inconsistent
with this Agreement or the Loan Agreement, as amended.

     III. Representations, Warranties and Covenants.

     1. Pledgor hereby warrants, represents, and covenants that:

          A. The Pledgor (i) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Florida, and (ii) has all
requisite power and authority to execute, deliver and perform this Agreement.

          B. The execution, delivery and performance by the Pledgor of this
Agreement (i) have been duly authorized by all necessary corporate action, (ii)
do not and will not contravene its charter or by-laws, law or any contractual
restriction binding on or affecting the Pledgor or any of its properties, and
(iii) except as herein specifically provided, do not and will not result in or
require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of its properties.

          C. Pledgor will at all times hereafter keep the Collateral free of all
security interests, liens and claims whatsoever, other than the Foothill Pledge
and the security interest and security title granted herein.

          D. Pledgor will, from time to time, on request of Secured Party,
execute such financing statements, statements of assignment, notices and other
documents and pay the costs of filing or recording the same in all public
offices deemed necessary by Secured Party and do such other acts as Secured
Party may request to establish and maintain a valid security interest in and
security title to the Collateral, including, without limitation, delivery to
Secured Party of any stock certificate, note, deed to secure debt, security
agreement, or other instrument issuable with respect to any of the Collateral.

          E. Pledgor will not sell, pledge, transfer or otherwise dispose of any
of the Collateral or any interest therein other than pursuant to the Foothill
Pledge.

2



--------------------------------------------------------------------------------



 



          F. Pledgor shall account fully and faithfully for and promptly pay or
turn over to Secured Party proceeds in whatever form received in disposition in
any manner of any of the Collateral, but nothing in this Agreement shall be
deemed to authorize any such disposition.

          G. Pledgor shall at all times keep accurate and complete records of
the Collateral and its proceeds, and should any Collateral come into the
possession of Pledgor, it shall hold it in trust for Secured Party and keep it
separate and distinct from his other property.

          H. All information now or hereafter furnished by Pledgor to Secured
Party relating in any way to the Collateral is and will be true and correct as
of the date furnished.

     2. Secured Party hereby covenants that during the term of this Agreement,
Secured Party (i) shall not take any action which would jeopardize the rights,
titles and interests transferred and assigned to Secured Party pursuant to this
Agreement; (ii) shall immediately notify Pledgor of any pending or threatened
action by any governmental authority or body or any court or governmental agency
or third party to suspend, revoke, terminate or challenge such rights, titles
and interests; and (iii) shall not take any action that would result in the
violation of any covenant or agreement, or otherwise constitute a default under
the agreements or instruments evidencing any indebtedness of the Pledgor.

     IV. Power of Attorney. Pledgor hereby grants to Secured Party a power of
attorney, which being coupled with an interest is irrevocable while any of the
Liabilities remain unpaid, whereby it constitutes and appoints Secured Party or
its designee as Pledgor’s true and lawful attorney-in-fact and agent, for
Pledgor and in its name and, upon the occurrence and the continuance of a
Default, to vote any shares of stock which may be or become Collateral at any
and all meetings in which the owners of such stock are entitled to vote, to
waive notice of any such meeting, to take part in any consent action in lieu of
any such meeting, to execute any and all documents in connection with said
stock, to exercise any and all powers which may be exercised by the owners of
said stock and to accomplish such actions necessary to transfer and reissue said
stock in the name of Pledgor. Pledgor hereby further grants to Secured Party a
power of attorney, which being coupled with an interest is irrevocable while any
of the Liabilities remain unpaid, whereby it constitutes Secured Party or its
designee as Pledgor’s attorney-in-fact: to endorse Pledgor’s name upon any
notes, acceptances, checks, drafts, money orders and other remittances received
by Pledgor or Secured Party on account of the Collateral and to do all other
acts and things necessary to carry out this Agreement. All acts of Secured Party
as attorney-in-fact as so constituted above are hereby authorized and ratified,
and said attorney-in-fact or designee shall not be liable for any acts of
omission or commission, nor for any error of judgment or mistake of fact or law,
other than acts of gross negligence or intentional misconduct.

     V. Secured Party’s Rights and Remedies Upon Pledgor’s Default. At the
option of Secured Party, immediately upon the occurrence and the continuance of
a Default, the Liabilities, notwithstanding any provisions thereof, without
demand or notice of any kind, shall become immediately due and payable, and
Secured Party may exercise from time to time the rights and

3



--------------------------------------------------------------------------------



 



remedies available to it under the Uniform Commercial Code and other applicable
law, in equity, or under any agreement. Pledgor agrees, in the event of Default,
to deliver at Pledgor’s expense all the Collateral not then in possession of
Secured Party to Secured Party. Without limiting the generality of the
foregoing, the Secured Party may sell the Collateral, or any part thereof at any
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery, as the Secured Party shall deem
appropriate. In view of the position of Pledgor in relation to the Shares, or
because of other, present or future circumstances, a question may arise under
the Securities Act of 1933, as amended, as now or hereafter in effect, or any
similar statute hereafter enacted analogous in purpose or effect or any similar
such statute enacted in the State of Florida (such Act and any such other
statute as from time to time in effect being hereinafter called the “Securities
Laws”) with respect to any disposition of the Shares permitted hereunder,
Pledgor understands that compliance with the Securities Laws may very strictly
limit the course of conduct of the Secured Party if the Secured Party were to
attempt to dispose of all or any part of the Shares and may also limit the
extent to which or the manner in which any subsequent transferee of any of
Shares may dispose of the same. Under applicable law, in the absence of an
agreement to the contrary, the Secured Party may be held to have certain general
duties and obligations to Pledgor, to make some effort towards obtaining a fair
price even though the obligations under the Note may be discharged or reduced by
proceeds of a sale at a lesser price. Pledgor acknowledges that any private sale
may be at prices and on terms less favorable to the seller than the prices and
other terms which might have been obtained at a public sale and, notwithstanding
the foregoing, agrees that such private sales shall be deemed to have been made
in a commercially reasonable manner and that Secured Party shall have no
obligation to delay sale of any such Collateral. Pledgor agrees to pay all costs
of Secured Party of collection of the Liabilities and enforcement of rights
hereunder, including, without limitation, reasonable attorneys’ fees and legal
and court expenses, including the costs of retaining experts.

     VI. Consents. Pledgor hereby consents and agrees that Secured Party may
from time to time:

          A. Retain or obtain a security interest, lien, title or other interest
in any property, whether real, personal, mixed, tangible or intangible, to
secure any of the Liabilities, provided, however, that nothing contained in this
subparagraph A shall be construed or interpreted as granting Secured Party a
security interest, lien, title or other interest in any such property other than
the Collateral;

          B. Retain or obtain the primary or secondary liability of any party or
parties with respect to any of the Liabilities;

          C. Extend or renew for any period (whether or not longer than the
original period), alter, modify or exchange, any of the Liabilities, or any
right evidencing the Liabilities, or any of them;

4



--------------------------------------------------------------------------------



 



          D. Release, discharge, compromise, or enter into any accord and
satisfaction with respect to the Collateral, or any other security for the
Liabilities, any liability of Pledgor hereunder or any liability of any Obligor;

          E. Release or surrender all or any part of the Collateral or any other
security for the Liabilities, with or without consideration, or exchange or
substitute for all or any part of the Collateral or any other security for the
Liabilities, any other security of like kind, or of any kind; and

          F. Resort to or bring suit against Pledgor to enforce this Agreement
for the collection of any of the Liabilities or otherwise enforce its security
interest in the Collateral, whether or not Secured Party shall have resorted to
or brought suit against any other collateral or any other Obligor, and whether
or not Secured Party shall have exhausted its rights or remedies against any of
the foregoing.

     VII. Waivers. Pledgor hereby expressly waives:

          A. Notice of acceptance of this instrument;

          B. Notice of the existence or creation of all or any of the
Liabilities;

          C. Notice of any default, nonpayment, partial payment, presentment,
demand, and all other notices not expressly required under the terms of this
Agreement;

          D. Any invalidity or disability in whole or in part at the time of his
acceptance or at any other time with respect to the Collateral or any part
thereof, as well as with respect to the liability of any Obligor;

          E. All diligence in collection or protection of or realization upon
the Collateral, the Liabilities, or any part thereof, any liability hereunder,
any liability of any Obligor, or any security for any of the foregoing; and

          F. Any duty or obligation on the part of Secured Party to ascertain
the extent or nature of all or any part of the Collateral, or any other security
for the Liabilities, or any insurance or other rights respecting such security,
or the liability of any Obligor, as well as any duty or obligation on the part
of Secured Party to take any steps or actions to safeguard, protect, deal with,
handle, obtain or convey information respecting, or otherwise follow in any
manner, such security or any part thereof, or such insurance, or other rights.

     VIII. Release of Pledge. The pledge set forth in this Agreement shall be
deemed satisfied, and the security interest of Secured Party in the Collateral,
as defined in this Agreement, shall be released upon full satisfaction and
release of the obligations of the Pledgor.

5



--------------------------------------------------------------------------------



 



     IX. Miscellaneous.

          A. Notice. Except as otherwise provided herein, notices required or
permitted hereunder shall be deemed given when made in writing and deposited in
the U.S. mail, with first class postage prepaid and properly addressed, to the
addresses set forth below, or to such other address as one party hereto shall
have notified the other party pursuant hereto:

         

  If to Pledgor, to:   Acceris Communications Inc.
9775 Business Park Avenue
San Diego, CA 92131
Attn: Gary Clifford, CFO
 
       

  with a copy to:   Ralph De Martino, Esq.
Dilworth Paxson LLP
1818 N Street, N.W.
Suite 400
Washington, DC 20036
 
       

  If to Secured Party, to:   Counsel Corporation (US)
500 Atrium Drive, First Floor
Somerset, NJ 08873
Attn: Stephen Weintraub

          If any notification of intended disposition of the Collateral or of
any other act by Secured Party is required by law and a specific time period is
not stated therein, such notification, if given in accordance with this section
at least five (5) days before such disposition or act, shall be deemed
reasonable and properly given.

          B. Non-Waiver of Rights and Remedies. No delay or failure on the part
of Secured Party in the exercise of any right or remedy shall operate as a
waiver thereof or of the exercise of any other right or remedy. Time is of the
essence of this Agreement.

          C. Construction. This Agreement shall be governed by and construed in
and enforced in accordance with the laws of the State of New York. The terms
“security interest” and “security title” as used herein shall include, and
Secured Party shall have, all the rights, interests, title, liens, claims and
privileges that may be derived hereunder and under the applicable law of the
various states of the United States. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, said provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

6



--------------------------------------------------------------------------------



 



          D. Modification. This Agreement shall not be modified or amended
except in a writing signed by the parties hereto.

          E. Survival of Representations. All representations, warranties,
covenants, and agreements contained herein or made in writing by Pledgor in
connection herewith shall survive the execution and delivery of this Agreement
and any and all other documents relating to or arising out of any of the
foregoing or any of the Liabilities.

          F. Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto, and their respective successors, legal
representatives, heirs and assigns.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties executed this Amended and Restated Stock
Pledge Agreement as of this 30TH day of January, 2004.

              PLEDGOR:
 
            ACCERIS COMMUNICATIONS INC.
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 
 
            SECURED PARTY:
 
            COUNSEL CORPORATION (US)
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

 